DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-16, drawn to a treatment fluid.
Group II, claim 17, drawn to a surfactant.
Group III, claims 18-20, drawn to a method of treating a subterranean formation.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The base fluid: wherein the base fluid comprises water or a hydrocarbon liquid. 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1 and 5-20.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a quaternized alkoxylated polyethylene amine, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gosselink (US 4,551,506).  Gosselink discloses the technical feature of a quaternized alkoxylated polyethylene amine (EXAMPLE 3a) and, as such, although unity of invention is shared a priori, unity of invention is lacking a posteriori since a quaternized alkoxylated polyethylene amine is not a technical feature that defines a contribution over the prior art.  
During a telephone conversation with Sheri Higgins on 11/13/20 a provisional election was made without traverse to prosecute the invention of I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  
s 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
An additional election for the base fluid was made, wherein Applicant elected the base fluid as comprising water.  
As such, claims 3 and 4 are withdrawn.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "light-weight" in claim 15 is a relative term which renders the claim indefinite.  The term "light-weight" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The use of the term .
The phrase "mechanical property enhancing additive" in claim 15 is a relative phrase which renders the claim indefinite.  The phrase "mechanical property enhancing additive" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The above phrase renders the scope of the claim indefinite as it is unclear as to what is considered a “mechanical property” and what type of effect the additive must have on such a “mechanical property” in order to be considered an additive that is “enhancing” with respect thereto.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-9, 11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gosselink (US 4,551,506).
With respect to independent claim 1, Gosselink discloses a treatment fluid comprising a base fluid; and a surfactant, wherein the surfactant is a quaternized alkoxylated polyethylene amine (col. 30, l. 56- col. 31, l. 67, wherein it is noted the PEA of example 3a can be used; see example 3a, col. 18, l. 50 – col. 19, l. 50; the Examiner notes [0023] of the specification as filed wherein it is indicated “all compounds that are ethoxylated are also considered to be alkoxylated” and, as such, the ethoxylated PEA of Gosselink that is quaternized is considered to provide for a quaternized alkoxylated polyethylene amine as claimed; it is additionally noted wherein [0023] of the specification as filed recites “The surfactant can be a quaternized alkoxylated polyethylene amine (PEA) polymer and Gosselink discloses a quaternized alkoxylated polyethylene amine polymer).
With respect to dependent claim 2, Gosselink discloses wherein the base fluid comprises water (col. 30, l. 56- col. 31, l. 67).
With respect to dependent claim 5, Gosselink discloses wherein the surfactant is a cationic surfactant (col. 12, l. 60-68).
With respect to depending claim 6, Gosselink discloses wherein the polyethylene amine is selected from the group as claimed (col. 13, l. 26-37).
With respect to depending claim 7, Gosselink discloses wherein the polyethylene amine has a molecular weight as claimed (col. 18, l. 58-60).
With respect to depending claims 8 and 9, Gosselink discloses wherein the polyethylene amine is alkoxylated by reacting the polyethylene amine with at least one as claimed, and, further, wherein at least one of the nitrogen atoms of the alkoxylated polyethylene amine is 
With respect to dependent claim 11, Gosselink discloses wherein the quaternization agent is selected from the group as claimed (col. 18, l. 50 – col. 19, l. 50).
With respect to dependent claim 13, Gosselink discloses wherein the surfactant is in a concentration in the range as claimed (col. 8, l. 2-18; col. 31, l. 5-29).
With respect to dependent claim 14, although silent to the treatment fluid as an oil and gas servicing treatment fluid, the Examiner notes a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The fluid of Gosselink includes a base fluid and the quaternized alkoxylated polyethylene amine as claimed, and, as such, no structural difference is deemed present between the claimed invention and the prior art.  With regard to further dependent claim 15, the Examiner notes, the additives disclosed by Gosselink at col. 30, l. 18-30, are considered to be at least “mechanical property enhancing additives,” and, as such, the position set forth above with respect to claim 14, wherein no structural difference is present, is maintained with respect thereto.  
With respect to dependent claim 16, Gosselink discloses wherein the treatment fluid is a laundry detergent (col. 8, l. 1-2; col. 31, l. 5-29).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gosselink.
With respect to dependent claim 10, Gosselink discloses wherein at least one of the nitrogen atoms is quaternized, as provided for above within the rejection of claim 9, above (col. at least one nitrogen quaternized as required by claim 9, above).  Additionally, the Examiner notes, the reference discloses TEPA, which, as indicated by Applicant in the specification s filed at [0025], has 5 nitrogen atoms.  Although silent to the specific number of quaternized nitrogen atoms in the TEPA, and, thus explicitly providing for an amount thereof as falling within the range as claimed, it would have been obvious to one having ordinary skill in the art to provide for quaternization of the nitrogen atoms as claimed since it has been held “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.  For more recent cases applying this principle, see Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.") 
With respect to dependent claim 12, Gosselink discloses through example wherein 13.5 grams of polyethylene amine is subjected to ethoxylation; 34.8 grams of ethoxylated polyethylene amine is then subjected to quaternization by a sweep of methyl bromide gas (col. 18, l. 50 – col. 19, l. 50).  Although silent to the percent concentration of alkoxylated polyethylene amine and quaternization agent, given the example of Gosselink, one having ordinary skill in the art would recognize the optimal amount of each to employ in order to obtain In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2,901,430 discloses a reaction product formed from a polyethylene amine that is alkoxylated and then quaternized so as to provide a chemical that is used in a treatment fluid, such as a well treatment fluid, for wetting and emulsification purposes therein.
US 2007/0277906 discloses surfactants based on DETA-based quaternaries, including ethoxylates thereof, used in water-based treatment fluids.
US 3,761,418 discloses cationic alkoxylated polyethylenimines used in detergent compositions.
US 2004/0033928 discloses ethoxylated hexamethylene diamine quaternary compounds used in detergent compositions.
US 2004/0092426 discloses alkoxylated quaternary ammonium compounds derived from fatty acids and DETA.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
02/02/21